EXAMINER’S COMMENT/Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Rothfus on 1/6/2022.

Claim 10, line 23 is amended as follows:  “the first outwardly facing major surface of the film in fluid communication”


Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 10/25/2021 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 4, 7 and 10 the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the at least two microfluidic channels intersect at a predetermined point located between the plurality of liquid reservoirs and the at least one outlet port and within the film, as recited in claim 4; an array of outlet ports comprising at least one first set of outlet ports being operatively connected to the first outwardly facing major surface of the film in fluid communication with the at least one first microfluidic channel and at least one second set of outlet ports being operatively connected to the first outwardly facing major surface of 
The closest relevant art is: U.S. Patent No. 6,611,707 to Prausnitz et al. which discloses a dermal delivery device (device 40, see Fig. 4A, for dermal drug delivery, see col. 1, lines 44-46) comprising: (a) film (whole thickness of device 40 formed by reservoirs 16a-d and substrate 12 forms the film) having first (first outwardly facing surface of substrate 12 is the surface with microneedles 14 attached thereto) and second outwardly facing major surfaces (secondly outwardly facing surface is the top surface of reservoirs 16a-d, opposite from where the microneedles 14 are situated); (b) a plurality of liquid reservoirs contained within the film (reservoirs 16a-16d); (c) each liquid reservoir (reservoirs 16a-16d) being in fluid communication with at least one microfluidic channel (there are microfluidic channels formed in substrate 12, see by way of example, Fig. 1A and see col. 5, lines 40-42); (d) at least one outlet port (outlet of fluid channels of substrate 12, which flow into the bore of the microneedles 14) operatively connected to the first outwardly facing major surface of the film (first outwardly facing surface of substrate 12 is the surface with microneedles 14 attached thereto) in fluid communication with a microfluidic channel (microfluidic channel of substrate 12), but Prausniiz et al. does not teach the features discussed above as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783